                      Case 2:16-cv-01718-JCM-VCF Document 75 Filed 03/11/20 Page 1 of 3


                1    Craig E. Lindberg, Esq. (CA SBN 150778)
                     (Admitted Pro Hae Vice)
                2    Jamie Chu, Esq. (NV SBN 10546)
                     FEDERAL EXPRESS CORPORATION
                3    2601 Main Street, Suite 340
                     Irvine, California 92614
                4    Telephone: (949) 862-4678
                     Facsimile: (901) 492-5641
                5    Email: craig.lindberg@fedex.com
                             jamie.chu@fedex.com
                6
                     Gregory H. King, Esq.
                7    KING & DURHAM PLLC
                     6385 South Rainbow Blvd., Suite 220
                8    Las Vegas, Nevada 89118
                     Telephone: (702) 833-1100
                9    Facsimile: (702) 833-1107
                     gking@kingdurham.com
              10
                     Attorney for Defendant
              11     FEDERAL EXPRESS CORPORATION
              12                               UNITED STATES DISTRICT COURT
              13                                   FOR THE DISTRICT OF NEVADA
              14

              15     WENDY BUTENSKY, an individual,            Case No. 2:16-cv-01718-JCM-VCF
              16                      Plaintiff,
                            v.                                 JOINT STIPULATION AND [PROPOSED]
              17                                               ORDER TO DISMISS THE CASE WITH
                     FEDERAL EXPRESS CORPORATION, a            PREJUDICE
              18     Delaware corporation,
                                                               [FRCP41(A)(l)]
              19                      Defendant.
             20

             21

             22
             23

             24

             25

             26

             27

             28
FEDERAL EXPRESS
CORPORATION         (60-15939)                              I                Case No. 2:16-cv-01718-JCM-VCF
2601 MAIN STREET
     SUITE 340              JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS THE CASE WITH PREJUDICE
 IRVINE, CA 92614
                       Case 2:16-cv-01718-JCM-VCF Document 75 Filed 03/11/20 Page 2 of 3


                1           Plaintiff WENDY BUTENSKY ("Plaintiff'') and Defendant FEDERAL EXPRESS

                2    CORPORATION ("Defendant"), by and through their respective counsel of record, stipulate and

                3    agree as follows:

                4           WHEREAS, Plaintiff and Defendant (the "Parties") have agreed to resolve the above-

                5    captioned action, and based on their agreement (and compliance with that agreement), seek the

                6    dismissal of this entire action with prejudice;

                7           WHEREAS , the Parties agree that there is no prevailing party;

                8           NOW, therefore, the Parties stipulate and agree to the dismissal with prejudice of this entire

                9    action as to all parties and all claims for relief in Plaintiff's Complaint pursuant to Federal Rules of

              1O     Civil Procedure 41 (a)(l)(A)(ii), with each party to bear its own respective attorneys' fees and costs.

              11
                            IT IS SO STIPULATED.
              12

              13      DATED: February 4, 2020                               L EXPRESS CORPORATION

              14

              15                                                By: l.f---,--!~ -R-----,;c~-L.Jµ..i--e,..::~~~- --   ---
                                                                       Craig E.
              16                                                       Califor   Bar No. 150778 (Ad itted Pro Hae Vice)
                                                                       FEDERAL EXPRESS CORPO TION
              17                                                       2601 Main Street, Suite 340
                                                                       Irvine, CA 92614
              18
                                                                       Attorneys for Defendant Federal Express C01poration
              19

              20      DATED: February 4, 2020

              21

              22                                                 By:~~ - ~- - r----------i'---------l-- - - - -
                                                                   Brandon Claus ernald
              23                                                   Nevada Bar No. 10582
                                                                   6236 Laredo Street
              24                                                   Las Vegas, NV 89146

              25                                                       Attorneys for Wendy Butensky

              26

              27

              28
FEDERAL EXPRESS
CORPORATION          (60-15939)                              2                Case No. 2:16-cv-01718-JCM-VCF
260 1 MAIN STREET
     SUITE340                JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS THE CASE WITH PREJUDICE
 IRVINE, CA 9261 4
                     Case 2:16-cv-01718-JCM-VCF Document 75 Filed 03/11/20 Page 3 of 3


               1                                        (PROPOSED) ORDER
               2           Having reviewed the Parties' Joint Stipulation of Dismissal With Prejudice, IT IS

               3   HEREBY ORDERED that this case is dismissed in its entirety with prejudice. Each party is to bear

               4   its own respective fees and costs. All pending proceedings are vacated and no further proceedings

               5   shall take place in this action.

               6           IT IS SO ORDERED.
               7
               8          March
                   DATED: _ __  12,
                                 _2020.
                                    _ _ _, 2020

               9                                                UNITED STATES DISTRICT JUDGE

              10

              11
              12                                                THE HONORABLE JAMES C. MAHAN

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24
              25

              26

              27

              28
FEDERAL EXPRESS
CORPORATION        (60-15939)                              3                Case No. 2:16-cv-01718-JCM-VCF
2601 W.IN STREET
   SUITE340                JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS THE CASE WITH PREJUDICE
IRV!NE, CA 92614
